UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at November 5, 2013) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three and ninemonths ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2013 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the ninemonths ended September 30, 2013 and 2012(unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013and 2012 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risks 34 Item4. Controls and Procedures 34 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item6. Exhibits 36 SIGNATURES 37 2 PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($151 for 2013 and $4,393 for 2012) - Real estate subject to sales contracts at cost, net of depreciation ($1,861 for 2013 and $15,948 for 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $114,187 in 2013 and $114,275 in 2012 from related parties) Non-performing Less allowance for doubtful accounts (including $15,809 in 2013 and $18,962 in 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables Deferred gain (including $74,303 in 2013 and $71,303 in 2012 from sales to related parties) Accounts payable and other liabilities (including $11,354 in 2013 and $15,746 in 2012 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2013 and 2012 (liquidation preference $10 per share), including 900,000 shares in 2013 and 2012 held by subsidiaries.Series K:$2.00 par value, authorized, issued and outstanding 135,000 and 0 shares in 2013 and 2012, respectively (liquidation preference $22 per share), held by TCI (consolidated) Common stock, $0.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2013 and 2012 Treasury stock (Common Stock) at cost; 415,785 shares in 2013 and 2012 and 229,214 shares held by TCI (consolidated) as of 2013 and 2012 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $165 and $164 for the three months and $497 and $499 for the nine months ended 2013 and 2012, respectively, from related parties) $ Expenses: Property operating expenses (including $204 and $234 for the three months and $629 and $753 for the nine months ended 2013 and 2012, respectively, from related parties) Depreciation and amortization General and administrative (including $933 and $747 for the three months and $2,924 and $2,587 for the nine months ended 2013 and 2012, respectively, from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expenses): Interest income (including $3,718 and $2,245 for the three months and $10,574 and $10,416 for the nine months ended 2013 and 2012, respectively, from related parties) Other income and expenses (including $0 and $1,500 for the three months and $0 and $4,500 for the nine months ended 2013 and 2012, respectively, from related parties) 64 Mortgage and loan interest (including $1,168 and $903 for the three months and $2,849 and $2,756 for the nine months ended 2013 and 2012, respectively, from related parties) Deferred borrowing costs amortization ) ) ) Loan charges and prepayment penalties ) Loss on sale of investments ) - ) ) Earnings from unconsolidated investees 69 Litigation settlement ) Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain on land sales Net income (loss) from continuing operations before taxes ) ) ) Income tax benefit (expense) ) ) Net income (loss) from continuing operations ) ) ) Discontinued operations: Net loss from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax benefit (expense) from discontinued operations 95 ) ) Net income (loss) from discontinued operations ) ) Net income (loss) ) ) Net (income) loss attributable to non-controlling interest ) ) 37 Net income (loss) attributable to American Realty Investors, Inc. ) ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ ) $ ) $ $ ) Earnings per share - basic Net income (loss) from continuing operations $ ) $ $ ) $ ) Net income (loss) from discontinued operations ) ) Net income (loss) applicable to common shares $ ) $
